On Petition for a Rehearing.
Best, C.
The appellant has filed a petition for a rehearing, supported by an elaborate brief, in which it is insisted that the case of State, ex rel. Wilber, v. Salyers, 19 Ind. 432, should be overruled, and that the complaint was good because the appellees are estopped to dispute the validity of the sheriff’s sale. No case has been cited, questioning the doctrine announced in the case of State, ex rel. Wilber, v. Salyers, and no reason has been suggested or occurs to us why the doctrine therein declared is not sound in principle, or why it should not be followed. It protects the relator in the enjoyment of his property, and prevents the assertion of an apparent lien against it. This protection is ample, and it necessarily follows that the relator was not inj ured by such sale. Nor are the appellees estopped to deny this fact. They do not aver the invalidity of the sale. The appellant avers such facts as render the sale void; the appellees admit them, and insist that these facts create no liability against them. This they may do. They are not estopped to insist that the law upon the facts stated by the appellant is with them. Willson v. Glenn, 77 Ind. 585; State, ex rel. Ross, v. McLaughlin, 77 Ind. 335.
As they averred nothing, there was no estoppel, and therefore the petition should be overruled.
Per Curiam. — Petition overruled.